Citation Nr: 0011920	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-09 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The issue of entitlement to service connection for PTSD is 
addressed in the remand at the end of this action.  


FINDING OF FACT

The claim for service connection for skin disability, to 
include as due to Agent Orange exposure, is not plausible.  


CONCLUSION OF LAW

The claim for service connection for skin disability, to 
include as due to Agent Orange exposure, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that service connection is warranted for 
skin disability because it originated in service as a result 
of his exposure to Agent Orange while serving in Vietnam. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Chloracne, other acneform disease consistent with chloracne, 
and porphyria cutanea tarda are diseases subject to 
presumptive service connection on the basis of herbicide 
exposure.  38 C.F.R. § 3.309(e) (1999).

As a preliminary matter, however, the Board must determine 
whether the veteran has presented evidence of a well-grounded 
claim; that is, whether he has presented a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 8 (1990); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit, at 92; Tirpak, 
at 610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995). 

The record does reveal that the veteran served in Vietnam 
from May 1966 to May 1967.  The veteran's service medical 
records are negative for any complaint, finding, or diagnosis 
of skin disability.  The post-service medical evidence shows 
that dermatophytosis and tinea versicolor were diagnosed on a 
VA Agent Orange examination in June 1996.  The examination 
report does not suggest that either disorder is etiologically 
related to service.  The record contains no other medical 
evidence of skin disability.

A September 1997 statement of the veteran's spouse indicates 
that the veteran appeared to have a skin problem upon 
returning home from service in 1967.  The author stated that 
the veteran took prescription drugs and received treatment 
for a skin disorder at Daniel Boone Clinic, but that nothing 
helped the skin problem.  She indicated that the veteran's 
skin disorder had increased in severity in the past 2 years.  

An October 1997 statement from another relative of the 
veteran indicates that the veteran had been to doctors many 
times for skin rashes since his discharge from service.  

In October 1999, the veteran and his spouse provided 
testimony at a Travel Board hearing before the undersigned.  
They testified that the veteran first received treatment for 
a skin disorder in the early 1970's at the Daniel Boone 
Clinic.  The undersigned informed the veteran that the RO had 
denied his claim as not well grounded, and that he would be 
afforded a period of at least 60 days in which to submit 
additional medical evidence supportive of his claim.  No 
additional medical evidence was submitted.  

The evidence supportive of a nexus between service and the 
veteran's current skin disability is limited to the lay 
evidence discussed above.  Although the veteran and his 
family members are competent to provide evidence concerning 
matters susceptible to lay observation, they are not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The medical evidence shows that the veteran's skin was found 
to be normal on examination for separation.  Therefore, 
whether the post-service skin abnormalities observed by the 
veteran and his family members are etiologically related to a 
skin disorder present in service is a medical question which 
lay persons are not competent to answer.  As discussed above, 
the record contains no medical evidence of a skin disorder 
subject to presumptive service connection on an Agent Orange 
basis and no medical evidence suggesting that any current 
skin disorder is etiologically related to service.  
Therefore, the Board must conclude that the claim is not well 
grounded.


ORDER

Service connection for skin disability, to include as due to 
exposure to Agent Orange, is denied.  


REMAND

The record contains medical evidence showing that the veteran 
has been found to have PTSD due to combat stressors; however, 
the specific stressors supporting the diagnosis are not 
identified in the medical evidence.   

The veteran provided a statement in October 1997 in which he 
described his alleged stressors, to include an incident in 
which Landing Zone Bird was overrun.  The RO forwarded the 
veteran's stressor statement to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) for 
information corroborative of the alleged stressors.  In a 
March 1998 response, USASCRUR stated that it was providing 
various relevant documents, including an Operational Report-
Lessons Learned (OR-LL) by the 1st Cavalry Division which 
documented the attack on Landing Zone Bird.  The 
documentation received with the response from USASCRUR 
includes a February 1967 OR-LL by the 1st Cavalry Division 
but it includes no reference to an attack on Landing Zone 
Bird.

The Board also notes that the veteran testified that he is 
receiving disability benefits from the Social Security 
Administration (SSA) based on PTSD.  The Board is of the 
opinion that the RO should endeavor to obtain copies of any 
SSA disability determination for the veteran and the record 
upon which the determination was based.  See Masors v. 
Derwinski, 2 Vet.App. 181 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his PTSD 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.  

In any event, records from the VAMC in 
Lexington, Kentucky, dated from May 1997 
to the present, should be obtained.  

2.  The RO should obtain copies of the 
decision awarding the veteran SSA 
disability benefits and the records upon 
which the award was based.

3.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, 
names of casualties, or witnesses, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  

With this information, the RO should 
review the file and prepare a summary of 
the veteran's alleged service stressors.  
This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.  This 
summary and a copy of the veteran's DD 
214 and DA Form 20 should be sent to the 
United States Armed Services Center for 
Research of Unit Records, 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit history for 
each unit the veteran was assigned to 
while in service for each period during 
which a stressor is alleged to have 
occurred, if not already completed.  In 
addition, USASCRUR should be requested to 
provide another copy of the (OR-LL) by 
the 1st Cavalry Division which USASCRUR 
previously reported documented the attack 
on Landing Zone Bird in December 27, 
1966.  

4.  After completing the above actions, 
the veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature and extent of any 
psychiatric disorders present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner for proper 
review of the medical history.  The 
examination report is to reflect that 
such a review of the claims file was 
made.  The report must be typed.  

5.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issue 
remaining on appeal.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 


